gl,6^'(M
                            EL PASO COUNTY DETENTION FACILITY
                                      601 E. Overland St.

                                     El Paso, Texas 79901                         RECEDED |ty
                                       Date: 03/04/2015                 ^^0FCR|«LAPP|^|
                                                                                  MAR 06 2011
Office of the Court Clerk
Texas Court of Criminal Appeals
P.O. Box 12308; Capitol Station
Austin, Tx. TX 78711


Attn: Hon: Abel Acosta


                                        Re: State Vs Fernandez
                                           Writ No. 82, 545-01
                                            Nature of Case: Writ of Mandamus


Dear Court Clerk:
   This is to acknowledge receipt of your notice that the Texas Court of Criminal Appeals has
(for reason(s) unknown, DENIED, without written order my Writ of Mandamus copelling the El
Paso County District Court Judge, Patrick Garcia (384th JDC) to answer or RULE on my
Application for Writ of Habeas Corpus filed with his court on October 17, 2014.

     Be advised that, by form of this letter, I am seeking to invoke the constitutional
jurisdictional supervisory powers of the Texas Supreme Court in connection with the adverse
judgment rendered by the Texas Criminal Appellate Court and respectfully request a copy of
the entire record submitted to your office by the El Paso County District Clerk on January 26,
2015 regarding this matter in order to prepare a proper and suitable Application for Supervisory
Writ of Certiorari.


    Please accept this letter as my "timely" submitted request for review of the judgment
rendered by the Texas Criminal Appeals Court on February 18, 2015; and, I am respectfully
requesting that this timely submission for review by the Texas Supreme court be held in
abeyance until the date of my receipt of the requested record of the ELP County District Clerk in
connection with my pending criminal case in ELP County, Texas.

                                            With kindest regards, I remain

MF:                                         MLcha&L Fw^o^uivz
Xc: File                                    MICHAEL FERNANDEZ
                                            EPCDF - No. 9579081; Loc.6-40